                                                                                      United States District Court
                            UNITED STATES DISTRICT COURT                                Southern District of Texas
                             SOUTHERN DISTRICT OF TEXAS                                    ENTERED
                                 HOUSTON DIVISION                                          May 21, 2019
                                                                                        David J. Bradley, Clerk
BRIAN D. KEARNES,                       §
                                        §
       Plaintiff,                       §
                                        §
v.                                      §                     CIVIL ACTION H-17-2251
                                        §
NANCY A. BERRYHILL, ACTING COMMISSIONER §
OF THE SOCIAL SECURITY ADMINISTRATION,  §
                                        §
       Defendant.                       §

                                              ORDER

       Pending before the court is a memorandum and recommendation (“M&R”) from the

Magistrate Judge, who recommends granting plaintiff Brian D. Kearnes’s motion for attorneys’ fees.

Dkt. 23. The Magistrate Judge recommends, specifically, that fees in the amount of $8,263.67 be

awarded to Kearnes under the Equal Access to Justice Act. See id. Neither party filed objections

to the M&R. Having reviewed the M&R, related documents, and the applicable law, the court is of

the opinion that there is no clear error and that the M&R should be adopted. See Fed. R. Civ. P. 72,

Advisory Committee Notes (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.”).

Accordingly, the M&R (Dkt. 23) is ADOPTED IN FULL. Kearnes’s motion for attorneys’ fees

(Dkt. 20) is GRANTED. Kearnes is AWARDED attorneys’ fees as set forth in the M&R.

       Signed at Houston, Texas on May 21, 2019.



                                              ___________________________________
                                                          Gray H. Miller
                                                  Senior United States District Judge
